Order entered on December 15, 1960, unanimously reversed, on the law, on the facts, and in the exercise of discretion, and motion for execution against defendant’s person granted, with a stay of said execution for 10 days, and cross motion to open defendant’s default denied, with $20 costs and disbursements to plaintiff-appellant. Defendant, however, may furnish a surety bond in the amount of $4,000 within 10 days after entry of the order entered herein, in which event the order is affirmed, with costs to plaintiff-appellant. The complaint unequivocally charges defendant with embezzlement and the defendant has admitted wrongful misappropriations of his employer’s funds, although not in the amount claimed in the complaint. Upon the expiration of the 10-day *758stay, settle order on notice. Concur — Botein, P. J., Breitel, Stevens, Eager and Bergan, JJ.